Citation Nr: 0934782	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestos-
related lung disease with reactive airways disease on an 
extraschedular basis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                

This appeal has been before the Board previously, and the 
claim for an increased rating for the Veteran's lung 
disability was adjudicated on a schedular basis in a January 
2009 decision.  In the January 2009 decision, the Board also 
remanded the same lung disability on appeal so that it could 
be referred to the Director of VA's Compensation and Pension 
Service to determine if an extraschedular rating was 
warranted for the Veteran's lung disability.  In addition, 
the Board noted that according to a July 2007 remand, the RO 
had been directed to consider a January 2007 medical article 
in re-adjudicating the Veteran's claim, as the article had 
been submitted without a waiver of initial consideration by 
the agency of original jurisdiction after the last issued 
supplemental statement of the case.  Pursuant to the July 
2007 remand, the Veteran was issued a supplemental statement 
of the case in November 2008.  However, there was no 
indication that the treatise received in January 2007 was 
reviewed.  Review of that evidence revealed that it related 
to the effects of cold weather on a lung disability.  Thus, 
in the January 2009 remand, the Board found that the treatise 
was pertinent to the assignment of an extraschedular rating 
and not a schedular rating, as the schedule did not include 
any criteria regarding the effects of cold weather.  
Accordingly, in the January 2009 remand, the Board stated 
that if the Veteran's claim was not granted, the RO was 
directed to issue a supplemental statement of the case, which 
reflects that the evidence in question was considered. 

Pursuant to the January 2009 remand, the RO referred the 
Veteran's case to the Director of VA's Compensation and 
Pension Service and received a response in May 2009.  In the 
response, the Director of VA's Compensation and Pension 
Service concluded that entitlement to an extra-schedular 
evaluation in excess of 30 percent for the Veteran's service-
connected asbestos lung disease with reactive airways disease 
was not warranted.  In July 2009, the RO issued a 
supplemental statement of the case in which the treatise that 
was submitted in January 2007 was reviewed.  Thus, the 
purposes of the January 2009 remand have been met.     

In August 2006, while sitting at the RO in Anchorage, Alaska, 
the Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied an extraschedular rating for the Veteran's 
service-connected asbestos-related lung disease with reactive 
airways disease.   

2.  The Veteran is currently retired from the United States 
Postal Service and there is no competent evidence of record 
to show that his lung disability has necessitated frequent 
hospitalizations; however, he has subsequently been employed 
as a bus driver and, while he has not submitted any 
supportive evidence from his employer, the only medical 
evidence that addresses the question at hand supports a 
finding that the Veteran's lung disease causes marked 
interference with employment.    


CONCLUSION OF LAW

The criteria for an additional 10 percent for asbestos-
related lung disease with reactive airways disease, but no 
more than 10 percent, have been met; accordingly, a 40 
percent rating for the Veteran's pulmonary disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.25; Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), enhanced VA's duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and redefined the obligations of VA 
with respect to the duty to assist the veteran with a claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

While the instant Board decision grants an additional 10 
percent for the Veteran's lung disease on an extraschedular 
basis, and historically the Board has limited such a grant to 
that level, as 38 C.F.R. § 3.321(b)(1) does not specifically 
limit an extraschedular rating to 10 percent, the Board will 
address the duties to notify and assist under the statutes 
and regulations implementing the VCAA.  
The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate a claim for an extraschedular 
rating, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the August 2008 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
regard, the Board concludes that the RO did not adequately 
apprise the Veteran of all the information and evidence 
needed to substantiate the claim prior to the initial 
adjudication of his claim.  Specifically, the Veteran 
received information as to what was required in order to 
receive a higher evaluation for his lung disability in August 
2008 (on an extraschedular basis), after the decision that is 
the subject of this appeal.  In addition, in July 2007 and 
August 2008 letters, also subsequent to the decision that is 
the subject of this appeal, the Veteran was informed about 
how VA determines effective dates and disability ratings, as 
required by Dingess.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, aside from 
the fact that Vazquez involved a claim for an increased 
schedular rating, whereas the instant appeal is for an 
extraschedular rating, an August 2008 VCAA letter outlined 
the information necessary for an extraschedular 
consideration.  Moreover, the Veteran has shown by the nature 
of the argument presented that he is aware of what 
information and evidence is needed to support the claim and 
it has not been contended otherwise.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  It is also pertinent to note that 
the Veteran has been represented throughout this appeal by 
The American Legion and neither he nor his representative 
have pled error with regard to the content of timing of the 
VCAA notice that the Veteran has received.   

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including VA examination reports and private medical records.  
The Veteran has been provided an opportunity to submit 
evidence relevant to the question of whether an 
extraschedular rating is warranted for his pulmonary disease.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The Board notes that the Veteran 
was provided thorough VA examinations that are adequate for 
rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.     


II.  Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)




III.  Factual Background

The RO granted service connection for asbestos-related lung 
disease in a November 1992 rating decision, assigning a 10 
percent rating.  A September 2002 rating decision granted an 
increase in the disability to 30 percent. 

Review of the record reveals that although the Veteran 
previously used inhalers on a frequent basis to treat his 
service-connected lung disability, he discontinued their use 
based on adverse reactions.  The Veteran is not currently on 
any treatment or medication for the service-connected 
disability.  The Veteran has maintained that the severity of 
his lung disability becomes much more severe in cold weather.  
The claims file contains substantial documentation of the 
Veteran's shortness of breath in cold temperatures, 
specifically temperatures below 20 degree Fahrenheit.  The 
record also contains multiple lay statements, including from 
his wife, and treatise material regarding the affect of cold 
weather on the lung disability.  

In a November 2004 letter, a clinician wrote that the Veteran 
had ongoing respiratory difficulties including cold air 
induced bronchospasm.  The clinician opined that these 
difficulties were caused by the Veteran's prior asbestos 
exposure. The Board notes that service-connection for the 
lung disease was based on in-service asbestos exposure.

The Veteran underwent a September 2004 VA examination.  The 
examiner noted that the Veteran could not breathe when it got 
cold.  A CAT (computed axial tomography) scan was read to 
show extensive calcified pleural plaguing consistent with 
prior asbestos exposure.

A January 2006 treatment record documents that the Veteran 
called regarding coughing up a blood clot.  The Veteran 
indicated that this only occurred once and that he was 
"fine."  

The Veteran underwent a VA contract examination in May 2006.  
The examiner reported that the Veteran had symptoms of 
bronchospasm particularly with exposure to cold temperatures.  
The Veteran was intolerant of cold air for greater than five 
minutes.  Diagnoses were "[a]sbestosis of a respiratory 
nature", moderate dyspnea on exertion, chronic obstructive 
pulmonary disease (COPD), and "limited" reactive airway 
disease.

In the August 2006 videoconference hearing, the Veteran 
stated that he had worked at the United States Postal 
Service.  According to the Veteran, he retired in 2003.  

In January 2007, the Veteran submitted a medical article 
entitled "Bronchoconstriction Due to Cold Weather in COPD; 
the Roles of Direct Airway Effects and Cutaneous Reflex 
Mechanisms."  In the article, the effects of cold weather on 
a lung disability are discussed.  

Pursuant to the July 2007 Board remand, the Veteran underwent 
a September 2008 VA examination.  The Veteran stated that he 
currently worked as a bus driver, being able to work from 
spring until fall.  When the temperature dropped below 20, 
the Veteran reported not being able to breathe.  The Veteran 
stated that he felt as though he was having a heart attack.  
After being inside for 10 to 15 minutes, he was able to 
breathe.  Diagnosis was asbestosis with COPD.

The Veteran reported that he was unable to maintain gainful 
employment during the winter months due to severe shortness 
of breath associated with cold air.  The examiner opined, 
that based on the evidence of record and the Veteran's 
statement, the Veteran experienced symptoms that prevented 
him from engaging in any type of employment that required 
outdoor exposure during the winter months.  She opined that 
it was her medical opinion "with a reasonable amount of 
medical certainty (50% or greater probability) that during 
the winter months" the disability markedly interfered with 
the Veteran maintaining gainful employment. 

In a January 2009 decision letter from the Director of VA's 
Compensation and Pension Service, the Director stated that he 
had reviewed the Veteran's claims file.  The claims file 
included a letter from the Veteran, dated in November 2008, 
in which he stated that he had worked for the United States 
Postal Service as a complaints and inquiries clerk.  
According to the Veteran, the only time he had to go outside 
was when he was walking to and from his truck, from his 
workplace.  The Veteran reported that due to his problems 
with cold weather, he had to buy a "remote starter" that 
would start his truck and turn on the heat before he would 
enter the automobile.  He indicated that he was able to park 
in a handicapped parking space close to where he worked so 
that he would not have to spend much time in the cold 
weather.  According to the Veteran, when he turned 62 years 
old, he retired from the United States Postal Service.  He 
reported that he had 23 years of total government service 
(United States Navy and Postal Service) at the time of his 
retirement.  The Veteran stated that if the VA would offer 
him or find him a job where he could work inside, he would be 
"more than happy" to accept.  The Veteran noted that he had 
other physical initiations that were not service-connected, 
such as back and knee disabilities, which made it difficult 
for him to stand for prolonged periods of time, and, as such, 
he was not able to work at jobs which required standing for 
long periods of time.  

In the January 2009 decision letter, the Director of VA's 
Compensation and Pension Service indicated that following a 
review of the evidence in its entirely, including the 
November 2008 letter from the Veteran and the September 2008 
VA examination report in which the examiner opined that 
during the winter months, the Veteran's service-connected 
asbestos lung disease with COPD markedly interfered with 
maintaining gainful employment, he did not find that the 
Veteran's service-connected lung disease with restrictive 
airways disease was manifested by symptomatology productive 
of marked interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  Therefore, he concluded 
that entitlement to an extra-schedular evaluation in excess 
of the currently assigned 30 percent was not established.  


IV.  Analysis

Upon a review of the record, it is apparent that the Veteran 
has not submitted any evidence from an employer indicating 
that his lung disease results in marked interference with 
employment and there is no indication that his asbestos-
related lung disease with reactive airways disease has 
necessitated frequent hospitalizations.  See Bagwell, 9 Vet. 
App. at 337; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
However, the evidence of record includes a September 2008 VA 
examination report wherein the examiner concluded with a 
reasonable amount of medical certainty that during the winter 
months, the Veteran's service-connected asbestos lung disease 
with COPD markedly interfered with maintaining gainful 
employment.  (Emphasis added.)  The examiner did not address 
the fact that the Veteran had worked for approximately 20 
years at the United States Postal Service and apparently 
retired due to his age, and not due to his service-connected 
lung disability.  In addition, while the Veteran reported 
that he had problems going to and from his car in cold 
weather while he was working, he also indicated that once he 
was inside, his breathing problems resolved after 15 to 20 
minutes and he was able to perform his job.  Nevertheless, 
the Board finds that given the most recent medical opinion 
that clearly supports the claim, the evidence as a whole, to 
include the recent medical opinion, is in relative equipoise 
as to whether the Veteran's asbestos-related lung disease 
with reactive airways disease causes marked interference with 
employment.  In view of the foregoing, a 10 percent 
extraschedular rating, but no more than 10 percent, is 
warranted for his lung disease.  It follows that a 40 percent 
rating is warranted for the Veteran's service-connected 
asbestos-related lung disease with reactive airways disease.  
38 C.F.R. §§ 3.321(b)(1); 4.25.

As the preponderance of the evidence is against an 
extraschedular rating in excess of 10 percent, the doctrine 
of reasonable doubt is not applicable to this aspect of the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to an additional 10 percent for asbestos-related 
lung disease with reactive airways disease is granted; 
accordingly, a 40 percent rating for the Veteran's pulmonary 
disorder is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


